                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     CHRIS PURCELL, et al.                             CIVIL ACTION

                          v.                           NO. 17-3523

     GILEAD SCIENCES, INC.


                                              ORDER

        AND NOW, this 15 th day of November 2019, upon considering the Relators' Motion for an

order unsealing the original complaint and second amended complaint, but sealing the amended

complaint, or in the alternative, permitting Relators to submit a redacted copy of the amended

Complaint (ECF Doc. No. 28), the United States' response to our October 8 and October 29, 2019

Orders asking us to seal its four motions for extension of the seal and investigatory period (ECF

Doc. No. 29), and for reasons in the accompanying Memorandum, it is ORDERED the Relators'

Motion (ECF Doc. No. 28) and the United States' request to seal its four motions for an extension

(ECF Doc. No. 29) are GRANTED in part and DENIED in part:

        1.      We GRANT in part Relators' Motion (ECF Doc. No. 28) only to continue the seal

on the amended complaint conditioned upon the filing of a "Notice under the Court's November 15,

2019 Order" on or before November 22, 2019 attaching the amended complaint but redacting the

names of the seventeen physicians and references to their specific names (but not paragraphs

including them) but we retain the right to lift the seal on the amended complaint if an identified

physician otherwise becomes part of the judicial record through adjudication of the second amended

complaint including to show bias in testimony; and,

       2.      We DENY in part the United States' request (ECF Doc. No. 29) we continue the

seal on the entirety of its four motions for extension of the seal and investigatory period, but will
allow the United States to redact only the following portions ofECF Doc. Nos. 4, 6, 14, 16: the first

and second full paragraphs on page 5 of ECF Doc. No. 4; the first and second full paragraphs of

page 4 ofECF Doc. No. 6; the second full paragraph on page 5 ofECF Doc. No. 14; and the second,

third, and fourth paragraphs in subsection B, pages 4 and 5 of ECF Doc. No. 16. The redacted

portions shall remain under seal until December 31, 2021, unless the United States shows good

cause on or before December 17, 2021 as to why this information concerning its investigation in this

industry continues to be imbued with a need for confidentiality.




                                                 2
